                IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

     IPC SYSTEMS, INC.,

                          Plaintiff,

              V.                             Civil Action No. 16-443-CFC

     CLOUD9 TECHNOLOGIES
     LLC,

                          Defendant. :


Karen Jacobs, Stephen J. Kraftchik, MORRIS, NICHOLS, ARSHT & TUNNELL
LLP, Wilmington, Delaware; Peter D. Shapiro, FITZPATRICK, CELLA,
HARPER, AND SCINTO, New York, New York; Jason M. Dorsky,
FITZPATRICK, CELLA, HARPER, AND SCINTO, Washington, District of
Columbia; Edward J. Defranco, Patrick D. Curran, Joseph Milowic III, QUINN
EMANUEL URQUHART & SULLIVAN LLP, New York, New York; Jonathan
Berschadsky, MERCHANT & GOULD, P.C., New York, New York; Thomas J.
Leach, MERCHANT & GOULD, P.C., Minneapolis, Minnesota

     Counsel for the Plaintiff

Kenneth L. Dorsney, MORRIS JAMES LLP, Wilmington, Delaware; John M.
Desmarais, Justin P.D. Wilcox, Steven Balcof, Jordan N. Malz, DEMARAIS LLP,
New York, New York

     Counsel for Defendant

                        MEMORANDUM OPINION


                                                          OCTOBER 29,   2018




                                       -1-
      The parties have presented the Court with ten patent terms to construe. The

terms come from claims in two patents: U.S. Patent No. 8,189,566 ("the '566

Patent") and U.S. Patent No. 6,212,177 ("the' 177 Patent"). I held a Markman

hearing on October 11, 2018. During the hearing, I construed eight of the terms

from the bench. In this Memorandum Opinion, I discuss my construction of the

two remaining terms, both of which are found only in the '177 Patent.

                                    BACKGROUND

      The' 177 Patent is titled "Remotely Accessible Key Telephone System."

The first paragraph of the Patent reads as follows:

                    A line telephone stations, often referred to as
             "trader turrets", are widely used in financial trading
             networks such as between banks, brokerage houses, and
             other types of financial institutions. Telephones of this
             type provide access to a large number of telephone lines,
             typically a hundred or more. A line is selected by
             depressing a single key. A trading room can include
             many telephone key stations so that many transactions
             can be completed simultaneously.


'177 Patent, at 1:5-12. The peculiar grammar and diction of the quoted language

give rise to a number of questions and ambiguities. Did the drafter actually have in

mind in the first sentence "a line oftelephone stations"? But if so, why did he use

the plural "are" instead of the singular "is" as the verb form? Perhaps, the drafter

meant to refer in the first sentence to "a-line" telephone stations that are each

connected separately to a telephone network by a private line? But then again, in
                                          -2-
the next sentence, the drafter seems to suggest that a "telephone station" is a "type"

of telephone that provides access to a "large number of lines." Perhaps the first

word of the patent ("A") is a typographical error -   an indefinite article left over

from a prior draft of the patent; and the drafter really had in mind "line telephone

stations," whatever they might be. Things are further complicated by the

introduction in the paragraph's third sentence of the concept of "telephone key

stations." Are these the same "telephone stations" referred to in the first sentence

or something different? Is a "telephone key station" also a type of "telephone"?

      Unfortunately, the grammar and diction peculiarities of the first paragraph

are typical of what follows in the written description and claims of the '177

Patent's specification.• Parsing the '177 Patent is no easy task.

      The patent's written description has a three-paragraph "Summary of

Invention" section. The first of the three paragraphs reads as follows:

                   The system according to the invention provides
             both a voice channel and a data channel to a remote

1
  Section 112(b) of Title 35 provides that "[t]he specification shall conclude with
one or more claims[.]" This language makes clear that the specification includes
the claims asserted in the patent, and the Federal Circuit has so held. See Markman
v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en bane)
("Claims must be read in view of the specification, of which they are a part."),
aff'd, 517 U.S. 370 (1996). The Federal Circuit and other courts, however, have
also used "specification" on occasion to refer to the written description of the
patent as distinct from the claims. See, e.g., id. ("To ascertain the meaning of
claims, we consider three sources: The claims, the specification, and the
prosecution history."). To avoid confusion, I will refer to the portions of the
specification that are not claims as "the written description."
                                         -3-
             trader turret via public networks. The voice channel is
             preferably established using the public telephone
             network. The data channel is established via the Internet.
             The World Wide Web (WWW) is used to supply
             graphical information via the Internet to provide a line
             status display at the remote site. The channels on these
             two public networks are coordinated to provide remote
             access to the trading room switching network. With this
             arrangement a trader can engage in trading activities
             from a home office or while traveling.


Id. at 1:30-40. Thus, according to this summary, the invention purports to connect

a remote trader turret to "the trading room switching network" using one of more

"public networks."

      The "Detailed Description of A Preferred Embodiment" section of the patent

describes a "typical office switching network" which "establishes a voice path"

between "trader turrets (key telephones)" and "selected lines," and which uses

"line cards" to "maintain the status of each of the lines." Id. at 2:15-20. According

to the preferred embodiment description, "[i]n most cases lines are private lines

connecting to other brokers and financial traders." Id. at 2:20-22. According to

the "background of the invention" section of the written description, "[e]ach key

telephone station in a trading room has voice channel access to other stations in the

trading room and to a large number of outside lines of different types (public,

private, four wire, etc.)." Id. at 1:13-16 (emphasis added).




                                         -4-
      There is no mention of "private lines" in the written description other than in

the two sentences just quoted. Claim 1 of the patent refers to "private line key

telephones" and claim 8 refers to "a private line office network"; but those terms

are recited nowhere else in the specification. The term "an office network" is

recited in numerous claims, see, e.g., id. at 3:30; id. at 4:42-43, but it is not

mentioned in the written description. The written description appears to use the

terms "office system," "office switching network," "trading room switching

network," and "switching network" interchangeably. See, e.g., id. at 1:54-56 ("The

office system connects to the calling party and then dials the remote trader via the

public telephone system to connect the parties."); id. at 2:15-18 ("FIG. 1 illustrates

a typical office switching network 10 which includes the backroom switching gear

such as in the 1vDC system sold by IPC Information Systems Inc., assignee of this

application."); id. at 1:36-38 ("The channels on these two public networks are

coordinated to provide remote access to the trading room switching network."); id.

at 2: 19-20 ("Trader turrets (key telephones) 12 and 13 are coupled to the switching

network which establishes a voice path to selected lines 11."). The written

description also appears to equate "public telephone network," "public switching

telephone network," and "public telephone system." See id. at 1:33-34 ("The voice

channel is preferably established using the public telephone network."); id. at 2:58-

60 ("A voice channel can be completed from the office switching network to a


                                           -5-
telephone 28 via the public switching telephone network 29."); id. at 3:13-15 ("The

office switching network calls the associated telephone via the public telephone

system 29 and connects the telephone to the indicated calling party.").

                                  LEGAL STANDARD

      "It is a bedrock principle of patent law that the claims of a patent define the

invention to which the patentee is entitled the right to exclude." Phillips v. AWH

Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en bane) (internal quotation marks

omitted). "'[T]here is no magic formula or catechism for conducting claim

construction.' Instead, the court is free to attach the appropriate weight to

appropriate sources 'in light of the statutes and policies that inform patent law."'

SoftView LLCv. Apple Inc., 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013)

(quoting Phillips, 415 F.3d at 1324).

      Absent a special and particular definition created by a patent applicant,

terms in a claim are to be given their ordinary and accustomed meaning. Renishaw

PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1249 (Fed. Cir. 1998). "[T]he

ordinary and customary meaning of a claim term is the meaning that the term

would have to a person of ordinary skill in the art in question at the time of the

invention, i.e., as of the effective filing date of the patent application." Phillips,

415 F.3d at 1312-13 (internal citations omitted). "[T]he person of ordinary skill in

the art is deemed to read the claim term not only in the context of the particular


                                           -6-
claim in which the disputed term appears, but in the context of the entire patent,

including the specification." Id. at 1313. The patent specification "is always highly

relevant to the claim construction analysis. Usually, it is dispositive; it is the single

best guide to the meaning of a disputed term." Vitronics Corp. v. Conceptronic,

Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996).

      The court may also consider extrinsic evidence, which "consists of all

evidence external to the patent and prosecution history, including expert and

inventor testimony, dictionaries, and learned treatises." Phillips, 415 F.3d at 1317-

19 (internal quotation marks and citations omitted). "Extrinsic evidence is to be

used for the court's understanding of the patent, not for the purpose of varying or

contradicting the terms of the claims." Markman, 52 F.3d at 981. "The

construction that stays true to the claim language and most naturally aligns with the

patent's description of the invention will be, in the end, the correct construction."

Renishaw PLC, 158 F.3d at 1250.

                               CLAIM CONSTRUCTION

      The two terms of the ' 177 Patent that remain in dispute are ( 1) claim 8 's

preamble, on which claims 9, 10, and 11 depend; and (2) the term "office network"

in claims 9, 10, and 11. The relevant claims provide:

      8. A method ofestablishing remote access to a private line
      office network including a plurality ofkey telephone stations
      with line status information being displayed at said telephone
      stations, including the steps of
                                           -7-
              a) establishing a data channel between said private
                 line office network and a computer at a remote site
                 via public network;

              b) establishing a remote line status display at said remote
                 site based on data received via said data channel;

              c) selecting an accessible line from said remote line status
                 display at said remote site;

              d) communicating said selection from said remote site to
                 said private line office network via said data channel;

              e) establishing a voice channel independent of said data
                 channel to said remote site via public network according
                 to said selection from said remote site.

        9. A method of establishing remote access to an office network
        according to claim 8 wherein said data channel is established
        via [sic] Internet.

        10. A method of establishing remote access to an office network
        according to claim 8 wherein said voice channel is established via
        the public telephone switching network.

        11. A method of establishing remote access to an office network
        according to claim 8 wherein said voice channel is established via
        the Internet.


'1 77 Patent, at 4 :25-5 0 (disputed terms in italics).

   I.      CLAIM S's PREAMBLE

   The parties dispute whether claim 8 's preamble is limiting. I find that the

preamble limits the scope of claim 8.



                                            -8-
      The Federal Circuit set forth the principles that apply to construing a claim's

preamble in Catalina Marketing International, Inc. v. Coo/savings.com, Inc., 289

F.3d 801, 807-08 (Fed. Cir. 2002):

                    Whether to treat a preamble as a limitation is a
             determination 'resolved only on review of the entire[] ...
             patent to gain an understanding of what the inventors
             actually invented and intended to encompass by the
             claim."

                    In general, a preamble limits the invention if it
             recites essential structure or steps, or if it is 'necessary to
             giving life, meaning, and vitality' to the claim.
             Conversely, a preamble is not limiting "where a patentee
             defines a structurally complete invention in the claim
             body and uses the preamble only to state a purpose or
             intended use for the invention."

                    No litmus test litmus test defines when a preamble
             limits claim scope. Some guideposts, however, have
             emerged from various cases discussing the preamble's
             effect on claim scope.... [D]ependence on a particular
             disputed preamble phrase for antecedent basis may limit
             claim scope because it indicates a reliance on both the
             preamble and claim body to define the claimed invention.
             Likewise, when the preamble is essential to understand
             limitations or terms in the claim body, the preamble
             limits claim scope.

                   Further, when reciting additional structure or steps
             underscored as important by the specification, the
             preamble may operate as a claim limitation.

Id. at 808 (internal citations omitted) (first alteration in the original; second

alteration added).



                                           -9-
         In this case, the preamble to claim 8 recites essential structure - "a private

line office network" that includes "a plurality of key telephone stations" at which

"line status information [is] displayed." In addition, the term "said private line

office" in the body of the claim depends for antecedent basis on the "private line

office" term in the preamble. Thus, the meaning of the preamble is essential to

understanding the terms in the body of the claim, and the preamble "is necessary to

giving life, meaning, and vitality to the claim." Id.

   II.      THE TERM "OFFICE NETWORK" IN CLAIMS 9, 10, AND 11

         Claims 9, 10, and 11 each read in relevant part: "A method of establishing

remote access to an office network according to claim 8 [. ]" See ' 177 Patent, at

4:42-50. The parties dispute how I should construe "an office network." IPC

argues that the term "refers to the term 'private line office network"' which, it

says, "needs no construction." D.I. 84 at 18. Cloud9 argues that "an office

network" is indefinite but also that it means something different than a "private

line office network." D.I. 92 at 20.

         I agree with IPC that "an office network" in claims 9, 10, and 11 means the

same thing as "a private line office network" and "said private line office network"

as those terms are used in claim 8. The language of claims 9, 10, and 11 makes

this point clear, as those claims describe "an office network according to claim 8."

"Quite apart from the written description and the prosecution history, the claims


                                           -10-
themselves provide substantial guidance as to the meaning of particular claim

terms." Phillips, 415 F.3d at 1314 (citations omitted). There is only one "office

network" described in claim 8 -    i.e., a "private line office network." Moreover,

as I just concluded, "private line office network" is a limitation on claim 8.

Therefore, "an office network according to claim 8" has the same meaning as the

term "a private line office" as used in claim 8.

      I disagree with IPC that the term "private line office network" does not

require construction, but as the parties have not presented arguments as to how the

term should be construed, I will leave that construction to a later day.

                                       *****
      An order consistent with this Memorandum Opinion and my oral rulings

during the Markman hearing on October 11, 2018 will follow.




                                         -11-
